Citation Nr: 0803577	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to June 
1972, with prior unverified active duty.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment that more nearly approximates reduced reliability 
and productivity than deficiencies in most areas.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an initial disability rating higher 
than 50 percent for his service-connected PTSD.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA in the May 
2006 Supplemental Statement of the Case.  Although he was not 
specifically informed that he should submit any pertinent 
evidence in his possession, he was informed of the evidence 
that would be pertinent and requested to submit such evidence 
or to provide the information necessary for the RO to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Although this notice 
was not provided before the initial adjudication of the 
claim, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that no additional evidence was 
received as a result of this notice.  Therefore, there is no 
reason to believe that the ultimate decision of the RO would 
have been different had appropriate notice been provided at 
an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  In 
addition, statements have been received from his Vet Center 
therapist.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

The veteran is currently assigned a 50 percent initial 
disability rating for PTSD.  Following its review of the 
record, the Board has determined that the impairment from the 
disability does not more nearly approximate the deficiencies 
in most areas required for a higher rating than the reduced 
reliability and productivity contemplated by the assigned 
rating.

Specifically, the Board notes that neither suicidal nor 
homicidal ideation is noted in any of the medical evidence of 
record.

In addition, there is no evidence that the veteran engages in 
obsessional rituals which interfere with routine activities.  
The May 2006 VA examination report states that the veteran 
spends a lot of time playing online video games because he 
has trouble sleeping.  This was not described as an 
obsessional ritual nor is there is any indication that the 
playing of video games interferes with routine activities.  

The evidence does not show that the veteran speaks in a 
manner that is intermittently illogical, obscure, or 
irrelevant.  At the time of the veteran's November 2003 VA 
examination, his speech was characterized as normal, as were 
his thought process and content.  These findings were 
replicated in the February 2006 VA examination's mental 
status evaluation.  A November 2004 VA outpatient treatment 
note indicates that the veteran spoke in a relevant and 
understandable manner.  

At no time has the medical evidence indicated that the 
veteran's PTSD is productive of near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  A Vet Center readjustment 
counseling therapist did state in April 2006 that the 
veteran's present reality was contaminated by hypervigilance 
and arousal, among other things.  The therapist did not 
identify depression or panic as a symptom of the veteran's 
PTSD.  The February 2006 VA examination report, based on a 
review of the veteran's claims file and comprehensive mental 
status evaluation, shows that the veteran did report symptoms 
of anxiety, hypervigilance, and an easy startle reflex.  
While these symptoms were noted to be present most days, only 
a moderate level of overall symptomatology was found.  There 
is no indication that the veteran experienced near continuous 
panic or depression in this report, an important distinction 
when differentiating between the criteria for a 50 percent 
rating versus a 70 percent rating.  The veteran's mood was 
described as blunted, but the examiner did not describe 
observing specific signs of panic or depression that affect 
the veteran's ability to function independently, 
appropriately and affectively.

The November 2003 VA examination report notes that the 
veteran's impulse control was fair, not impaired.  This same 
finding was made in the February 2006 VA examination report.  
While the April 2006 Vet Center counselor's letter refers to 
the veteran operating in a "combat mode of function," the 
examiner did not state that the veteran acted impulsively or 
that the veteran's impulse control was impaired.  

The April 2006 Vet Center therapist's letter indicates that 
the veteran struggles to be truly in the present day, time, 
and place, but he did not suggest that the veteran was 
disoriented to day, time or place.  In addition, other 
medical evidence, including both the November 2003 and 
February 2006 VA examination reports, shows that the veteran 
is generally well centered in his spatial and temporal frame 
of reference.  As noted earlier, the February 2006 VA 
examination report is the most probative evidence of record 
on this point, and the Board finds it persuasive in 
establishing that the veteran's current symptomatology is not 
inclusive of spatial disorientation.

The competent medical evidence of record does not show that 
the veteran experiences a neglect of personal appearance or 
hygiene.  In both the February 2006 and November 2003 VA 
examination reports, the veteran was described as being 
dressed casually.  No reference was made to poor hygiene in 
either VA outpatient records or the April 2006 Vet Center 
counselor's letter.  

There is some evidence indicating that the veteran's PTSD 
prevents him from adapting to stressful circumstances such as 
work or a work-like setting.  In this regard, the Board notes 
that the April 2006 report from his Vet Center therapist 
indicates that his hypervigilance, arousal and intrusive 
imagery preclude him from effectively interacting with 
others.  However, other evidence indicates that he retired 
from his job with the phone company in late 2003, and there 
is no evidence that this retirement was due to PTSD.  
Moreover, he has taken a post-retirement part time job as a 
hospital van/ bus driver.  The veteran has described the 
presence of Asian neighbors as disturbing to him, yet the 
July 2004 Vet Center counselor's note states that the veteran 
has made efforts to communicate.

The veteran's February 2006 VA examination report states that 
the veteran is somewhat isolative.  This report describes his 
familial relationships as distant.  However, the evidence 
does not show that he has an inability to establish and 
maintain effective relationships.  While he sleeps separately 
from his spouse, this is because of his nightmares, rather 
than alienation from his spouse.  He has maintained a long 
term marriage.  Also, as noted, he does currently work part- 
time as a hospital van/bus operator, a position that would 
involve some social interaction.

Also instructive in determining the veteran's overall level 
of functioning are the Global Assessment of Functioning (GAF) 
scores assigned by examiners.  GAF scores are based on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

The veteran was assigned a GAF score of 65 in November 2003, 
a GAF score of 60 in February 2004, and a GAF score of 50 in 
February 2006.  The GAF scores of 60 and 65 are indicative of 
mild to moderate impairment and are not supportive of more 
than the assigned evaluation of 50 percent.  While the GAF 
score of 50 is indicative of serious impairment, the record 
reflects that the veteran obtained part-time employment after 
retiring from his 36-year career in November 2003.  Also, the 
February 2006 VA examination report characterizes the 
veteran's symptomatology as moderate.  In addition, there is 
no official correlation between GAF scores and any particular 
rating; to the extent that the GAF scores are in conflict 
with the objective findings reported and discussed above, the 
Board places greater weight on the objective clinical 
findings.

In summary, while the evidence satisfactorily demonstrates 
symptomatology consistent with the 50 percent level, overall, 
the type and degree of symptomatology contemplated for the 70 
percent level are not more nearly approximated.  The Board is 
of course aware of the veteran's contentions concerning the 
severity of his service-connected symptomatology.  However, 
while the veteran is competent to report his symptoms, like 
all evidence his self reports must be evaluated in the light 
of the entire record.  The Board believes that the objective 
evidence of record is more probative than the veteran's 
statements in determining whether the criteria for the 70 
percent or higher rating are met or more nearly approximated.

Accordingly, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 50 percent for PTSD.  The Board has specifically 
considered whether a higher rating is warranted for any 
portion of the initial evaluation period; however, at no time 
during the period in question has the disability warranted 
more than a 50 percent rating.  See Hart v. Mansfield, No. 
05-2424 (U. S. Vet. App. Nov. 19, 2007); Fenderson v. West; 
12 Vet. App. 119 (1999).


Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by a 50 percent evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.




ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


